Citation Nr: 0934118	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disorder, including secondary to a service-connected left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to May 1987.  

This appeal to the Board of Veteran's Affairs (Board) is from 
October 2007 and February 2008 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, collectively denying the Veteran's claims 
for service connection for bilateral hearing loss and a right 
ankle condition, including as secondary to his service-
connected left ankle disability.

FINDINGS OF FACT

1.  There is no indication the Veteran had bilateral hearing 
loss during service or sensorineural hearing loss, in 
particular, within one year of his discharge or even for many 
ensuing years.  There also is no competent and credible 
evidence otherwise linking his current bilateral hearing loss 
to his military service.

2.  There also is no competent, persuasive evidence of record 
suggesting the Veteran's current right ankle condition is 
directly attributable to his military service or that it was 
caused or made permanently worse by his service-connected 
left ankle disability.

CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred 
during or aggravated by his military service and may not be 
presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's right ankle condition also was not incurred 
in or aggravated by his military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to, the result of, or chronically aggravated by his service-
connected left ankle disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that 
the claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).


Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Two letters satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
and December 2007.  These letters informed him of the 
evidence required to substantiate his claims.  These letters 
also notified him of his and VA's respective responsibilities 
in acquiring supporting evidence.  It should also be noted 
that the August 2007 letter complied with the requirements 
set forth in Dingess by discussing the downstream disability 
rating and effective date elements of his claims.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO then 
went back and readjudicated the claims in a January 2008 SOC 
for the claim concerning his right ankle condition with 
arthritis and a March 2008 SOC concerning his bilateral 
hearing loss claim to consider any additional evidence 
submitted in response to the Dingess notice.  38 C.F.R. 
§ 19.31, 19.37.  



VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claims, 
which is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained his service treatment records (STRs), 
service personnel records (SPRs), and arranged for two VA 
compensation examinations in October and December 2007 for 
medical nexus opinions concerning the cause of his bilateral 
hearing loss and right ankle condition, respectively- 
including, in particular, in terms of whether it is 
attributable to his military service, such as by way of 
already service-connected disability.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA and appellate 
review may proceed without prejudicing him.  

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss is due to his 
military service.  Specifically, he states that he was 
exposed to loud noises associated with rifles, hand grenades, 
helicopters, and diesel and gas engine pumps while in the 
military.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
bilateral hearing loss disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The audiological evaluation from the October 2007 
VA compensation examination showed the Veteran had an average 
pure tone threshold level of 41.25 decibels for his right 
ear, which meets the requirements for hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Similarly, the readings for 
his left ear met the regulatory requirements since his 
auditory thresholds were 35, 40, and 50 decibels for the 
frequencies measuring 2000, 3000, and 4000 Hertz, 
respectively.  He had 96 percent speech recognition ability 
in each ear.  And based on the results of the hearing test, 
the examiner determined there was mild to moderate 
sensorineural hearing loss in the Veteran's right ear and 
normal sloping to moderate sensorineural hearing loss in his 
left ear.  These findings are sufficient to establish a 
current bilateral hearing loss disability.  See Boyer, 210 F. 
3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current bilateral hearing loss is somehow 
attributable to his military service - and, in particular, 
acoustic trauma coincident with his service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Unfortunately, there is simply no competent evidence 
of record establishing this required correlation.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs show his April 1987 military 
separation examination was unremarkable for any hearing loss.  
In addition, the Veteran's STRs are completely unremarkable 
as to any complaint, treatment, or diagnosis of bilateral 
hearing issues during service.  

The Veteran also has failed to provide any objective 
indication of hearing loss for many years after service, 
until its first reference in a July 2002 VA treatment, so 
almost two decades after separation from service.  The lapse 
of so many years after his separation from service and the 
first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether 
his current disability may be traced back to his military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Also, because there is no indication of sensorineural 
hearing loss within one year of his discharge, the Board may 
not presume this hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current bilateral hearing loss to his military 
service.  Rather, there is competent medical evidence 
specifically discounting this notion.  Specifically, the 
October 2007 VA compensation examiner's opinion clearly 
states that the Veteran's current hearing loss was not 
"caused by or aggravated by noise exposure while in the 
military."  The examiner further opined that "additional 
incidental noise exposure and aging since military separation 
are likely contributing factors."  Also, the examiner noted 
that "exposure to either impulse sounds or continuous 
exposure can cause a temporary shift in hearing, which 
usually abates in 16 to 48 hours."  The Veteran's assertions 
of acoustic trauma during service are limited to his exposure 
to loud noises associated with "rifles, hand grenades, 
helicopters, and diesel and gas engine pumps."  He also told 
a VA treating physician in July 2002 that he did not wear 
proper ear protection during service but does so now when 
working around loud noises.  In contrast to that statement, a 
VA treatment record from October 2005 specifically states 
that the Veteran does not have any auditory symptoms.  So, 
even acknowledging there is proof of his claimed disability, 
there still is no competent medical evidence of a nexus or 
relationship between the time he spent in the service and his 
current hearing loss disability.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Even as a layman, the Veteran is competent to proclaim having 
experienced difficulty with his hearing.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence).  He 
contends that he has difficulty hearing his wife clearly and 
also experiences problems hearing when there is a lot of 
background noise.  But his lay testimony, while competent, is 
not also credible because of the normal findings concerning 
his hearing while in service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has specifically determined in October 2007 that 
there is no correlation whatsoever between the Veteran's 
current bilateral hearing loss and his military service - 
including, in particular, any acoustic trauma or other noise 
injury he may have sustained in service.  Most detrimental to 
the Veteran's claim is the absence of medical evidence 
refuting this VA examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Analysis-Entitlement to Service Connection for a Right 
Ankle Condition, Including as Secondary to a Service-
Connected Left Ankle Disability

As previously mentioned, service connection is granted if it 
is shown the Veteran has a disability resulting from an 
injury sustained or a disease contracted in the line of duty, 
or for aggravation during service of a pre-existing condition 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2008).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or 
injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

The Veteran contends that he has a right ankle condition with 
arthritis, which is either attributable to his military 
service or secondary to his already service-connected left 
foot disability.  The RO originally adjudicated the claim in 
October 2007, but failed to address the issue of secondary 
service connection.  The RO, therefore, readjudicated the 
right ankle condition with arthritis, including as secondary 
to his service connected left ankle disability in February 
2008.  Regardless, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Thus, the Board will address service 
connection on both a direct and secondary basis in this 
appeal, applying the same principles of service connection as 
previously discussed.  

There is no disputing the Veteran has a right ankle 
condition, satisfying the preliminary, threshold requirement 
for service connection.  The December 2007 VA examiner 
diagnosed him with right ankle tendonitis and plantar 
calcaneal spur.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Importantly, however, 
the December 2007 VA examiner did not diagnose the Veteran 
with arthritis in his right ankle.  Therefore, the Veteran is 
not entitled to any presumptions concerning diseases such as 
degenerative joint disease (DDD) (i.e., arthritis), which 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service, since probative evidence to 
the contrary exists.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Consequently, the determinative issue is whether the 
Veteran's current right ankle condition is otherwise 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, it is in this critical respect that his claim 
fails.  There is simply no competent medical evidence of 
record that etiologically links his current right ankle 
condition to his military service.  To the contrary, the 
December 2007 VA examiner provides competent evidence 
specifically discounting this notion, stating that the 
etiology of the Veteran's right ankle condition is 
"secondary to obesity or genetics."  Furthermore, the 
examiner stated that "there was no evidence of any altered 
weight bearing seen.  Without these physical changes, there 
is no evidence of added mechanical stress from the left ankle 
injury that is seen to contribute to his current ankle 
condition."  These statements specifically discount the 
notion that his right ankle condition is in any way related 
to his military service by identifying a different source as 
the cause of the problem.  



Importantly, the service records do not reflect any 
complaints, treatment, or diagnoses concerning his right 
ankle while in service.  Furthermore, following separation, 
there are no additional records of any treatment concerning 
his right ankle.  Therefore, service connection may not be 
established based on chronicity in service, including 
especially on a presumptive basis for arthritis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 
3.307; 3.309; Savage, 10 Vet. App. at 494-97.  Again, there 
is a lapse of any complaints, treatment, or diagnoses of the 
Veteran's current right ankle condition in service and for a 
period of many years post service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
right ankle condition and the service-connected left ankle 
disability.  Velez, 11 Vet. App. at 158.  See also Wallin, 11 
Vet. App. at 512, and McQueen, 13 Vet. App. 237 (competent 
medical nexus evidence is required to associate any given 
disorder with a service-connected disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current right 
ankle condition is traceable back to the in-service left 
ankle disability as he alleges, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of this current disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He is only competent to testify 
concerning the symptoms he has visibly observed, but not the 
cause of those symptoms, including in terms of whether they 
are attributable to his military service or his service-
connected left ankle disability.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
aright ankle condition with arthritis, on a direct, 
presumptive, or secondary basis.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this appeal must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bilateral hearing loss 
is denied

The claim for service connection for a right ankle condition, 
including as secondary to the service-connected left ankle 
disability, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


